An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Cromar on 30 June 2022. Applicant agreed to clarifying amendments as set forth below.
The application has been amended as follows: 
Claim 2 was amended as follows:
2. A reprocessed physiological sensor comprising:
a first electrical contact;
a first physiological sensor component coupled to the first electrical contact, wherein:
the first electrical contact is configured to communicate signals to and/or from the first physiological sensor component, and
the first physiological sensor component is not a replacement physiological sensor component;
a second electrical contact;
a second physiological sensor component coupled to the second electrical contact, wherein:
the second electrical contact is configured to communicate signals to and/or from the second physiological sensor component,
the second physiological sensor component is a replacement physiological sensor component for a previously used physiological sensor component, and
the second physiological sensor component is configured to operate within a specification of the reprocessed physiological sensor; and
a used cable assembly that has been detached from a used physiological sensor and newly attached to the first and second electrical contacts, wherein the used cable assembly has been detached from the used physiological sensor by cutting a plurality of wires, and wherein the used cable assembly has been attached to the first and second electrical contacts by connecting corresponding ones of the previously cut plurality of wires.
Claim 12 was amended as follows:
12. A reprocessed physiological sensor comprising:
a first physiological sensor component that is not a replacement physiological sensor component and which comprises a first electrical contact;
a second physiological sensor component that is a replacement physiological sensor component for a previously used physiological sensor component and which comprises a second electrical contact; and
a used cable assembly that has been detached from a used physiological sensor and newly made a part of the reprocessed physiological sensor so as to communicate signals to and/or from the first and second physiological sensor components, wherein the used cable assembly has been detached from the used physiological sensor by cutting a plurality of wires, and wherein the used cable assembly is made a part of the reprocessed physiological sensor via connecting corresponding ones of the previously cut plurality of wires to the first and second electrical contacts.
Claim 16 was amended as follows:
16. The reprocessed physiological sensor of Claim 15 further comprising:
a cable cover covering at least a portion of the used cable assembly where the used cable assembly is newly connected to the first and second electrical contacts, wherein the cable cover covers exposed wires and/or strengthens a mechanical connection between the used cable assembly and the first and second electrical contacts.
Claim 17 was amended as follows:
17. A method for reprocessing a previously used physiological sensor, the sensor including a plurality of physiological sensor components and a cable component, the method comprising: 
determining a physiological sensor component of the plurality of physiological sensor components is to be replaced, wherein the physiological sensor component to be replaced does not comprise all of the plurality of physiological sensor components or the entire physiological sensor;
detaching the physiological sensor component to be replaced from the cable component, wherein detaching the physiological sensor component to be replaced from the cable component comprises cutting a wire;
obtaining a replacement physiological sensor component that operates within a specification of the physiological sensor and which comprises an electrical contact; and
attaching the replacement physiological sensor component to the cable component to form a reprocessed physiological sensor, wherein attaching the replacement physiological sensor component to the cable component comprises connecting the previously cut wire to the electrical contact.
Claim 20 was amended as follows:
20. A method for reprocessing a previously used physiological sensor, the sensor including a plurality of physiological sensor components, the method comprising: 
determining a physiological sensor component of the plurality of physiological sensor components is to be replaced, wherein the physiological sensor component to be replaced does not comprise all of the plurality of physiological sensor components or the entire physiological sensor;
detaching the physiological sensor component to be replaced from a first electrical contact of the physiological sensor;
obtaining a replacement physiological sensor component that operates within a specification of the physiological sensor, wherein a second electrical contact extends from the replacement physiological sensor component;
attaching the second electrical contact extending from the replacement physiological sensor component to the first electrical contact to form a reprocessed physiological sensor; and
attaching a used cable assembly that has been detached from a used physiological sensor to a portion of the previously used physiological sensor so as to communicate signals to and/or from the replacement physiological sensor component, wherein detaching used cable assembly from the used physiological sensor component 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791